DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 13-23 stand rejected under Section 103.  Claim 20 stands rejected under Section 112(b).  Claims 13-23 stand objected to for informalities.  The specification and drawings stand objected to.  Claims 1-12 stand withdrawn as directed to an unelected method.  
Applicants amended claims 13-19 and 21 and canceled claim 20.  Applicants provided amendments to the specification and provided replacement drawings.  Applicants argue that the application is in condition for allowance.
Turning first to the drawings: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the drawings are withdrawn.
Specification: Applicants’ amendments to the specification address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Claim objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted claim objections are withdrawn.

Section 103 rejections:  Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive.  Applicants’ arguments turn on whether the Ohri reference discloses merely an “overflow drain”, as applicants contend, see Response to Non-Final Office Action Dated October 2, 2020, page 13, or if in fact, the Ohri reference does disclose a charge overflow layer.  Ohri itself describes “surface N layer 7” as “a region (overflow drain) serving as a discharge destination for the surplus electrons overflowing in the N layer 5 at the time of photoelectric conversion.”  Ohri specification ¶ 81.  Thus, the surface N layer 7, because it serves as a discharge destination for surplus electrons/charges that overflow in the N layer 5 during photoelectric conversion, it is reasonable to say that surface N layer 7 is a charge overflow layer, as the Offices notes in its rejection of claim 20.  For these reasons, applicants’ arguments are not persuasive.
Applicants make several other arguments about the dependent claims, which are addressed in turn.  First, applicants argue that the prior art combination for claim 16 does not disclose that the photodiode region is partly beneath the vertical transfer gate.  The Office cited to Ahn, U.S. Pat. Pub. No. 2013/0221410, Figure 7 for this limitation.  An annotated Figure 7, showing how Ahn meets the limitation, is shown below:

    PNG
    media_image1.png
    589
    479
    media_image1.png
    Greyscale

Thus, applicants’ arguments are not persuasive on this point.
Applicants argue that the depth and thickness limitations of claims 15 and 18 are not met by the cited prior art.  However, claim 15, which requires that the photodiode region be at least 180 nm below the front surface, and the first depth be at least 300 nm, is met by Merrill, U.S. Pat. No. 5,965,875, Figure 6.  Merrill discloses an arrangement and approximate depths for photodiodes to collect blue, green, or red light.  Merrill specification, col. 4, ll. 37-44 (blue light: 0.2-0.5 microns; green light: 0.5-1.5 microns; red light: 1.5-3.0 microns).  This corresponds to 200-500 nm for blue light, 500-1500 nm for green light, and 1500-3,000 nm for red light.  Thus, one having ordinary skill in the art would know that in order for the photodiode to pick up light in the visible region, the photodiode should be in the range of 200-3,000 nm, which overlaps the claimed range of greater than 180 nm.  As for the first depth being at least 300 nm, for blue light, this depth would be obvious, since the vertical transfer gate would have a 
Lastly, applicants argue that claim 21 recites a floating diffusion region that is embedded within the charge overflow layer.  However, this language is not in claim 21 or in claim 13.  For these reasons, applicants’ arguments on this point are not persuasive. 

Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17, line 1: Change “the bottom wall” to “a bottom wall” to provide antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, U.S. Pat. Pub. No. 2015/0372034, Figures 1-4, and further in view of Kim, U.S. Pat. Pub. No. 2015/0279899, Figure 20 and Ohri, U.S. Pat. Pub. No. 2013/0009224, Figure 15.
Chen, Figures 1, 2:
    PNG
    media_image2.png
    750
    455
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    706
    502
    media_image3.png
    Greyscale






    PNG
    media_image4.png
    542
    484
    media_image4.png
    Greyscale

Ohri, Figure 15:

    PNG
    media_image5.png
    363
    341
    media_image5.png
    Greyscale


Id. ¶ 18.
Kim discloses a pixel in an image sensor, wherein the photodiode region (PD”) and the first dielectric layer (420) in the vertical transfer gate (TG”) are in contact.  Kim specification ¶¶ 213-216.  The first dielectric layer (420) can be a high-k dielectric.  Id. ¶¶ 75, 176.  Therefore, the minimum distance between the dielectric lining and the photodiode region is less than 50 nanometers.  One having ordinary skill would be motivated to use the Kim design in Chen because the modification would have involved a selection of a known design based on its suitability for its intended use.  Once combined, the combination discloses the minimum distance between the passivation lining and the photodiode region is less than 50 nanometers.
Kim also discloses a floating diffusion region (125) in the semiconductor substrate (110) at a front surface (110a) thereof, the front surface (110a) being interrupted by the trench, the floating diffusion region (125) being a distance away from 
Ohri Figure 15 discloses a pixel for an image sensor (300) including a floating diffusion region (16) in the semiconductor substrate (301) at a front surface (301a) thereof, the front surface (301a) being interrupted by the trench (301c), the floating diffusion region (16) being a distance away from the vertical transfer gate (303) and being n-doped at a first concentration (n+); and a charge overflow layer (7) in the semiconductor substrate (301) between the top surface (301a) and the photodiode region (11), the charge overflow region (7) connecting the floating diffusion region (16) to vertical transfer gate (303), the charge overflow layer (7) being n-doped at a second concentration (n-) that is less than the first concentration (n+).  Ohri specification ¶¶ 156-169, 81.  One having ordinary skill would be motivated to use the Ohri design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 17, which depends from claim 13: Kim discloses that a bottom wall of the trench contacts the photodiode region (PD”).  Kim specification ¶ 215.
Regarding claim 18, which depends from claim 13: Chen discloses that a thickness of the passivation lining (150) is in a range between 30-500 Angstroms, Chen prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05(I).
Regarding claim 19, which depends from claim 13: The combination does not specifically disclose that each of the photosensitive pixels further includes a hole accumulation layer in the semiconductor substrate (124) at interface with the passivation lining (150).  However, applicants’ disclosure states that this phenomenon occurs in the presence of the passivation lining.  Applicants’ specification ¶ 19.  Applicants suggest the same materials—aluminum oxide, hafnium oxide, and tantalum oxide—as Chen discloses.  Compare id. ¶ 18 with Chen specification ¶ 28.  If the hole accumulation layer occurs due to the passivation lining, then the hole accumulation layer would also be expected to be present in the Chen disclosure.  For these reasons, the combination implicitly discloses that each of the photosensitive pixels further including a hole accumulation layer in the semiconductor substrate at interface with the passivation lining.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Kim, and Ohri, and further in view of Kim Figures 1 and 4.
Regarding claim 23:  The combination discloses dual conversion gain gate (DG), above the photodiode region (PD”), the dual conversion gain gate (DG) including a gate (DG) on a front surface of the semiconductor substrate (401).  Kim specification ¶ 213.  Kim is silent as to whether the dual conversion gain gate (DG) is a transistor device.
Id. ¶¶ 85-89, 114-117.  One having ordinary skill would be motivated to use the Kim Figures 1 and 4 transistor design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Kim, and Ohri, and further in view of Ahn, U.S. Pat. Pub. No. 2013/0221410, Figure 7.
Ahn Figure 7:

    PNG
    media_image6.png
    588
    478
    media_image6.png
    Greyscale

Regarding claim 14, which depends from claim 13: The combination discloses that the vertical transfer gate (Kim, TG”) extends through a front surface (401a) of the 
Ahn Figure 7, directed a pixel in an image sensor, discloses the vertical transfer gate (150c) extends through a front surface (110a) of the semiconductor substrate (110) to a first depth into the semiconductor substrate (110), the photodiode region (115) being a distance away from the front surface (110a), and a depth range of the photodiode region (115) overlapping with a depth range of the vertical transfer gate (150c).  Ahn specification ¶¶ 83, 84.  One having ordinary skill would be motivated to use the Ahn vertical transfer gate and photodiode design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 16, which depends from claim 14: Ahn Figure 7 discloses that the photodiode region (115) is partly beneath the vertical transfer gate (150c).  See id.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Kim, Ohri, and Ahn, and further in view of Merrill, U.S. Pat. No. 5,965,875, Figure 6.
Merrill Figure 6:
    PNG
    media_image7.png
    391
    532
    media_image7.png
    Greyscale


Merrill Figure 6 discloses an arrangement showing how blue, green, and red detection regions are arranged in an image sensor.  Merrill specification, col. 4, ll. 37-44 (blue light: 0.2-0.5 microns; green light: 0.5-1.5 microns; red light: 1.5-3.0 microns).  This corresponds to 200-500 nm for blue light, 500-1500 nm for green light, and 1500-3,000 nm for red light.  Thus, one having ordinary skill in the art would know that in order for the photodiode to pick up light in the visible region, the photodiode should be in the range of 200-3,000 nm, which overlaps the claimed range of greater than 180 nm.  As for the first depth being at least 300 nm, for blue light, this depth would be obvious, since the vertical transfer gate would have a bottom portion of its trench located, for blue light, within the 200-500 nm blue photodiode region, per Kim and Ahn references. Furthermore, in order to collect this light when the respective p-well or n-well is not in contact with the substrate surface, the transfer gate would be designed to have a depth that contacts or penetrates the photodiode region, as shown in Kim and Ahn.  In order to penetrate the photodiode region, this would require this would require a depth of 200-500 nm in the blue region, or 200-3,000 nm for visible light, which overlaps the claimed requirement of a depth of at least 300 nm.  For these reasons, claim 15 is obvious.  
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Kim, and Ohri, and further in view of Hynecek, U.S. Pat. Pub. No. 2017/0170223 [hereinafter Hynecek ’223], Figure 4, and Hynecek, U.S. Pat. Pub. No. 2014/0367552 [hereinafter Hynecek ’552], Figure 7.


    PNG
    media_image8.png
    390
    486
    media_image8.png
    Greyscale

Hynecek ’552, Figure 7:

    PNG
    media_image9.png
    283
    601
    media_image9.png
    Greyscale

Regarding claim 21, which depends from claim 13: The combination discloses in each of the photosensitive pixels: a dielectric layer (430) deposited on the front surface 
Hynecek ’223 Figure 4 discloses a floating diffusion region (414) in the semiconductor substrate (401) at a front surface thereof and a photodiode pinning layer (407) in the semiconductor substrate (401) at the front surface; a dielectric layer (409) deposited on the front surface and on the transfer gate (411), the dielectric layer (409) having a top surface facing away from the semiconductor substrate (401); and metal contacts (416) passing through the dielectric layer (409) to the transfer gate (411) and the floating diffusion region (414).  Hynecek ’223 specification ¶ 35.  While Hynecek ’223 Figure 4 does not specifically show a metal contact (416) for the photodiode pinning layer (407), Hynecek ’223 discloses that the photodiode pinning layer (407) is connected to ground by way of via and metal interconnects.  Id.  Because the electrical contacts to the floating diffusion region (414) and the transfer gate (411) are made through the dielectric layer (409), one having ordinary skill in the art at a time before the effective filing date would be motivated to make a similar connection to the photodiode pinning layer.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Hynecek ’223 design in the combination the modification would have involved a selection of a known design based on its suitability for its intended use.  Once combined, the combination discloses a floating diffusion 
The Office notes a difference between the Ohri and the Hynecek ’223 reference in that the pinning layer of Ohri is between the charge overflow layer and the photodiode, whereas the claim requires the pinning layer to be at the at the front surface.  The Office cites to Hynecek ’552 Figure 7 as an example of a buried channel layer (717), having a similar function as the charge overflow layer in that the buried channel layer (717) is between the photodiode pinning layer (205) and the n-doped portion (206) of photodiode (219), and connects the transfer gate (Tx, 204) and the floating diffusion region (708).  Hynecek ’552 specification ¶¶ 76, 77, 45.  Therefore, although Ohri shows a different arrangement, one having ordinary skill in the art at a time before the effective filing date would know that the modification relating to the arrangement of the pinning layer and the charge overflow layer could be made successfully.
Regarding claim 22, which depends from claim 21: Hynecek discloses that the photodiode region (408) is of an n-type doped region and the photodiode pinning layer (407) is a p-type doped layer.  Id.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Victoria K. Hall/Primary Examiner, Art Unit 2897